878 F.2d 1446
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PETITE MS, INC., Appellant,v.Clarice FRASER, d/b/a Pacific Promotions, Appellee.
No. 89-1174.
United States Court of Appeals, Federal Circuit.
June 5, 1989.

Before FRIEDMAN, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
Petite Ms, Inc. appeals the order of the United States Patent and Trademark Office, Trademark Trial and Appeal Board, Cancellation No. 16,039 (Oct. 31, 1988), dismissing its petition for cancellation of prior registration with prejudice for failure to prosecute the case in a timely manner.  We are not persuaded that the Board abused its discretion.  Accordingly, we affirm for the reasons set out by the Board.